DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marriage (US Patent 5,062,768).
Regarding applicants’ claim 1, Marriage discloses an airfoil for a gas turbine having multiple cooling holes comprising exit apertures (#80) on an external surface (#70) with each exit hole having at least two holes extending thereform through the wall of a blade (figures 1, 3, & 4 and col. 4 lines 21-56).  The external surface #70 is a secondary surface and the interior surface a primary surface (see present specification paragraph 0022).
Regarding applicants’ claims 2-4 and 9, Marriage depicts two or three holes drilled to have a circular cross-section which is depicted as elliptical when exiting due to the angle at which the holes intersect the surface (figures 3-6 and col.4 lines 24-45 and col. 6 lines 13-50).
Regarding applicants’ claim 5, the cross sectional area of the holes increases from the external (secondary) surface to the internal (primary) surface where the merging of holes near the exit aperture (#80) results in an aperture having a greater cross sectional area at the external e.g. figure 4A).  See col. 6 lines 13-39.
Regarding applicants’ claim 6, Marriage disclose that enlarged entry holes may be formed (col. 6 lines 31-34), thereby resulting in cross-sectional diameters greater at the internal surface than at the external surface.
Regarding applicants’ claim 10, Marriage depicts substantially parallel internal and exterior surfaces (figures 3-6).
Regarding applicants’ claim 11, Marriage discloses the use of a single exit aperture on the external (secondary) surface connected to at least two apertures on the internal (primary) surface. See figure 3.
Regarding applicants’ claim 14, Marriage discloses cooling holes which vary in cross-sectional area between two surfaces such that the intersecting holes cross at a point of minimum diameter (restriction).  See figures 4 & 6 and col. 6 lines 13-24.
Regarding applicants’ claims 8 and 15, Marriage discloses an airfoil for a gas turbine having multiple cooling holes comprising exit apertures (#80) on an external surface (#70) each having at least two intersecting holes extending form the aperture through the wall of a blade (figures 1, 3, & 4 and col. 4 lines 21-56).  The external surface #70 is a secondary surface and the interior surface a primary surface (see present specification paragraph 0022).  The holes are depicted in at least figures 4 and 7 as being acute, greater than 90 degrees, and less than 10 degrees.  While the figures are diagrammatic in nature given the disclosure of Marriage as a whole as read by one of ordinary skill, and given the breath of the claimed angle range, the depicted angles are clearly understood to fall within applicants’ claimed range (MPEP 2125 I).
Regarding applicants’ claim 16, Marriage depict two or three holes drilled to have a circular cross-section which is depicted as elliptical when exiting due to the angle at which the holes intersect the surface (figures 3-6 and col.4 lines 24-45 and col. 6 lines 13-50).
Regarding applicants’ claim 17, the cross sectional area of the holes increases from the external (secondary) surface to the internal (primary) surface where the merging of holes near the exit aperture (#80) results in an aperture having a greater cross-sectional area at the external surface than the cross-sectional area of the holes nearer the internal surface (e.g. figure 4A).  See col. 6 lines 13-39.
Regarding applicants’ claim 18, Marriage depict two or three holes drilled to have a circular cross section which is depicted as elliptical when exiting due to the angle at which the holes intersect the surface (figures 3-6 and col.4 lines 24-45 and col. 6 lines 13-50).
Regarding applicants’ claim 19, Marriage disclose formation of the holes by drilling each hole such that the holes intersect (i.e. a first conduit and a second conduit). See col. 6 lines 13-50.
Regarding applicants’ claim 20, Marriage discloses a configuration wherein the third hole intersects with the axis of two other holes (figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marriage (US Patent 5,062,768).
As discussed above with respect to claim 1 Marriage discloses an airfoil for a gas turbine having multiple cooling holes comprising exit apertures (#80) on an external surface (#70) where each may have three intersecting holes extending form the aperture through the wall of the blade (figures 1 & 6 and col. 4 lines 21-56).  Marriage does not appear to explicitly disclose a range of angles at which the holes may be dilled, however Marriage does disclose that the angles may be drilled at any inclination of choice (col. 6 lines 16-20).  Given the limited angles at which the holes may be drilled through the thickness of a plate-like body one of ordinary skill in the art would have found it obvious to select an angle for the holes which is greater than 0 degrees and at most 90 degrees including angles which would fall within applicants’ claimed range relative to the external surface, and therefore also within the relative span-wise angles as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784